      Case 1:20-cv-01579-DAD-JLT Document 5 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   PAUL DESAI,                                            No. 1:20-cv-1579-NONE-JLT
12                      Plaintiffs,
13          v.                                              ORDER ADOPTING IN FULL THE
                                                            FINDINGS AND RECOMMENDATIONS
14   JOE BIDEN, et al.,                                     DISMISSING THE ACTION WITHOUT
                                                            PREJUDICE FOR FAILURE TO PAY THE
15                      Defendants.                         FILING FEE AND FAILURE TO OBEY
                                                            THE COURT’S ORDER
16
                                                            (Doc. No. 4)
17

18

19          Plaintiff initiated this action by filing a complaint on November 5, 2020, but failed to pay

20   the filing fee. The magistrate judge directed plaintiff to pay the filing fee or file a motion to

21   proceed in forma pauperis. (Doc. No. 2.) On January 5, 2021, the magistrate judge

22   recommended the action be dismissed without prejudice for the failure to pay the filing fee and

23   failure to comply with the court’s order. (Doc. No. 4.)

24          Plaintiff was given fourteen days to file any objections to the recommendations. (Doc.

25   No. 4 at 4.) In addition, he was “advised that failure to file objections within the specified time

26   may waive the right to appeal the District Court’s order. (Id., citing Martinez v. Ylst, 951 F.2d

27   1153 (9th Cir. 1991); Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)). To date, no

28   objections have been filed and plaintiff has not paid the filing fee in the action.
                                                        1
      Case 1:20-cv-01579-DAD-JLT Document 5 Filed 01/27/21 Page 2 of 2


 1           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C) and Britt v. Simi Valley

 2   United School Dist., 708 F.2d 452, 454 (9th Cir. 1983), this court conducted a de novo review of

 3   the case. Having carefully reviewed the file, the court finds the findings and recommendations

 4   are supported by the record and proper analysis. Accordingly,

 5          1.     The findings and recommendations dated January 5, 2021 (Doc. No. 4) are

 6                 adopted in full;

 7          2.     The action is dismissed without prejudice for failure to pay the filing fee and obey

 8                 the court’s order; and

 9          3.     The Clerk of Court is directed to assign a district judge to this action for purposes

10                 of closing the matter and close this case, because this order terminates the action in

11                 its entirety.

12
     IT IS SO ORDERED.
13

14      Dated:     January 26, 2021
                                                         UNITED STATES DISTRICT JUDGE
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                     2
